By the Court.
— This is an action to recover damages, for the non-conveyance of 100 acres of land, agreeable to an express promise of the intestate ; with respect to which, the evidence certainly supports the declara*114tion. Considering, however, the relation of the parties, the other parental obligations of the intestate, and the extent of the property, it would seem rather excessive to give the full value of the land in damages, for a breach of the promise. Is there, then, anything in the evidence, that will warrant the jury in departing from that strict standard of the damages ? We think, there is. The father’s intimation, that he would place Jacob on a footing with his other children, may be fairly construed as a promise (explanatory of what he had before said), that he would give him a child’s share of the estate. If the jury adopt the construction, however, the other illegitimate children must be put out of the calculation. On this principle, one-fifth would entitle him to a verdict for 1501. As to interest, it will depend upon the discretion of the jury: but if the eldest son took the estate, at the valuation, he must have paid interest to the younger children ; and consequently, on the ground of equality, it would be right to allow it to the plaintiff.
C. Hall, C. Smith and Hartley, for the plaintiff.
J. Smith, Duncan and Tilghman, for the defendant.
Verdict for the plaintiff, 1451. damages. (a)

 This cause was tried at York Town nisi prim, before Shippen and Bradford, Justices, in May 1793.